     Case 2:19-cv-02402-DDC-KGG Document 122 Filed 10/14/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS

THOMAS ALLEN PHILLIPS, et al.,      )
                                    )
                     Plaintiffs,    )
     vs.                            )               Case No. 19-2402-DDC-KGG
                                    )
BOILERMAKER-BLACKSMITH              )
NATIONAL PENSION TRUST, et al.,     )
                                    )
                     Defendants.    )
____________________________________)

                ORDER GRANTING MOTION TO COMPEL

      Now before the Court is Plaintiffs’ Motion to Compel (Doc. 95) Defendants

to produce production of a settlement agreement in the case of Boilermaker-

Blacksmith Nat'l Pension Tr. v. Matrix N. Am. Constr., Inc., No. 19-CV-2370-

JAR-TJJ, (D. Kan. July 9, 2019. Having reviewed the submissions of the parties,

Plaintiffs’ motion is GRANTED.

                                 BACKGROUND

I.    General Background.

      Plaintiffs and the putative class members in this class action lawsuit are

participants in the Boilermaker-Blacksmith National Pension Trust (“the Plan”).

Defendant Plan is an employee benefit plan under the Employee Retirement

Security Act of 1974 (“ERISA”). Plaintiffs allege in their Amended Class Action

                                          1
      Case 2:19-cv-02402-DDC-KGG Document 122 Filed 10/14/20 Page 2 of 6




Complaint (Doc. 57) that Defendants violated the Employee Retirement Income

Security Act by denying retirement benefits based on re-defined eligibility rules

(Doc 57, at 2). Plaintiffs also allege “violations of multiple provisions of ERISA

including breaches of fiduciary duty, violations of ERISA’s prohibited transaction

prohibitions and violations of ERISA’s anti-alienation rules.” (Id.) Defendants

generally deny Plaintiffs’ allegations.

II.    Background Relating to Motion to Compel.

       Plaintiffs seek an order compelling Defendants to produce the settlement

agreement entered in the case of Boilermaker-Blacksmith Nat’l Pension Tr. v.

Matrix N. Am. Constr., Inc., No. 19-CV-2370-JAR-TJJ, (D. Kan. July 9, 2019)

(hereinafter “the Matrix lawsuit”), which Defendants filed shortly before Plaintiffs

filed the present matter. It is uncontroverted that Defendants identified the

settlement agreement as responsive to Plaintiffs’ Request for Production No. 39,

seeking “documents pertaining to lawsuits…filed by Defendants seeking …

reimbursement of any pension benefits paid to Class Members.” (Doc. 96-1, at 2.)

Plaintiff contends that “[t]he Matrix lawsuit and terms of settlement are clearly

relevant as they involved the same issues and interpretation of the same Plan

provisions that are at issue in this case.” (Doc. 95, at 2.)

       The parties participated in an informal, pre-motion with the Court, via

telephone, to discuss the discoverability of the settlement agreement. Although the


                                           2
    Case 2:19-cv-02402-DDC-KGG Document 122 Filed 10/14/20 Page 3 of 6




parties continued to communicate following the informal conference, they were

unable to reach a mutually-agreeable resolution.

                                    ANALYSIS


      Federal Rule of Civil Procedure 26(b) states that

             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party’s claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties’ relative
             access to relevant information, the parties’ resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.
As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

      Relevance is “broadly construed” at the discovery stage. Kimberly Young v.

Physician Office Partners, Inc., No. 18-2481-KHV-TJJ, 2019 WL 4256365, at *1

(D. Kan. Sept. 9, 2019) (citation omitted). “Relevant information is ‘any matter

that bears on, or that reasonably could lead to other matter that could bear on’ any

party’s claims or defenses.” Id. (quoting Rowan v. Sunflower Elec. Power Corp.,

No. 15-cv-9227-JWL-TJJ, 2016 WL 3745680, at *2 (D. Kan. July 13, 2016))




                                          3
     Case 2:19-cv-02402-DDC-KGG Document 122 Filed 10/14/20 Page 4 of 6




(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S.Ct. 2380,

57 L.Ed.2d 253 (1978)).

      While the scope of discovery is broad, it is not unlimited. That stated,

“[u]nless a discovery request is facially objectionable, the party resisting discovery

has the burden to support its objections.” Ezfauxdecor, LLC v. Smith, No. 15-

9140-CM-KGG, 2017 WL 2721489, at *2 (D. Kan. June 23, 2017) (citing Sonnino

v. University of Kansas Hosp. Authority, 221 F.R.D. 661, n.36 (D. Kan. 2004)

(citation omitted)). Within this context, the Court will address the discoverability

of the Matrix settlement agreement.

      Plaintiff’s arguments in favor of the motion to compel generally focus on the

relevance of the document requested. (See generally Doc. 95.) Plaintiff contends

that “the Matrix lawsuit involved the exact same Plan provisions at issue here,

including Section 8.08, the interpretation and amendment of which Plaintiffs have

submitted violates ERISA and the Plan.” (Id., at 6.) The Court agrees with

Plaintiff that the document is facially relevant and proportionate to this case. As

such, Defendants have the burden to support their objections. Ezfauxdecor, 2017

WL 2721489, at *2 (citation omitted).

      Defendants respond that the settlement agreement “would not assist the

parties in determining the validity of the separation from service rule.” (Doc. 104,

at 2.) On the other hand, Defendants admit that the separation from service rule


                                          4
     Case 2:19-cv-02402-DDC-KGG Document 122 Filed 10/14/20 Page 5 of 6




“plays … a … part in resolving” the claims in the Matrix litigation, albeit a “small”

one. (Id., at 3.) The remainder of the arguments in Defendants’ brief do not

diminish the relevance and discoverability of the settlement agreement, which

Defendants have conceded.1 Plaintiff’s motion is, therefore, GRANTED and the

document shall be produced within two weeks of the date of this Order, subject

to an “attorneys’ eyes only” confidentiality designation.

       Defendants also request the Court conduct an in camera review of the

settlement agreement “if it has concerns about the relevance of its terms.” (Doc.

104, at 8.) As discussed above, the Court does not have relevance concerns,

particularly because Defendants have conceded the relevance of the document.

Further, Defendants have made no effort to discuss how an in camera inspection

would benefit the discovery process in this case. The briefing of the parties has

adequately described the settlement agreement and the nature of the information

contained therein. The Court has no need to review the document. As such,

Defendants’ request is overruled.




1
  In their response, Defendants refer, but do not discuss, the “confidential” nature of the
settlement agreement. (See Doc. 104, at 5.) The Court notes that the production of
private or confidential information is not, in and of itself, a valid reason to withhold
discovery as this production would be governed by the protective order (Doc. 31) entered
in this case. High Point SARL v. Sprint Nextel Corp., No. 09-2269-CM-DJW, 2011 WL
4008009, at *2 (D. Kan. Sept. 9, 2011). “‘A concern for protecting confidentiality does
not equate to privilege.’” Id. (citation omitted).
                                             5
   Case 2:19-cv-02402-DDC-KGG Document 122 Filed 10/14/20 Page 6 of 6




    IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Compel (Doc.

95) is GRANTED.

    IT IS SO ORDERED.

    Dated this 14th day of October, 2020, at Wichita, Kansas.


                              S/ KENNETH G. GALE
                             HON. KENNETH G. GALE
                             U.S. MAGISTRATE JUDGE




                                      6
